Wade, J.
1. The testimony in behalf of the plaintiff sufficiently supported the verdict, and the trial judge did not err in overruling the motion for a new trial.
2. Theward in whose behalf the guardian brought suit, and who testified for the other party and against his guardian, had been previously adjudged insane, and the jury were authorized to find that this mental state still existed, and to reject his testimony for that reason. The principle enunciated in Southern Bank v. Goette, 108 Ga. 796 (2) (33 S. E. 974), is therefore not applicable. Judgment affirmed.